[Cite as State v. Williams, 2018-Ohio-974.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                    No. 16AP-350
v.                                                  :            (C.P.C. No. 16CR-0072)

Lorenzo D. Williams,                                :           (REGULAR CALENDAR)

                 Defendant-Appellant.               :


                                              D E C I S I O N

                                      Rendered on March 15, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee. Argued: Michael P. Walton.

                 On brief: Yavitch & Palmer, Co., L.P.A., and Jeffery A. Linn,
                 II, for appellant. Argued: Jeffery A. Linn, II.

                   APPEAL from the Franklin County Court of Common Pleas
HORTON, J.
        {¶ 1} After a bench trial in the Franklin County Court of Common Pleas,
defendant-appellant, Lorenzo D. Williams, was convicted on two counts of robbery under
R.C. 2911.02. Williams now appeals asserting errors in the admission of evidence and the
trial court's failure to separate witnesses, as well as the legal insufficiency and manifest
weight of the evidence used to convict him. For the reasons that follow, we affirm.
I. FACTS & PROCEDURAL BACKGROUND
        {¶ 2} On January 7, 2016, Williams was indicted on one second-degree felony
count of robbery and one third-degree felony count of robbery under R.C. 2911.02. The
second-degree felony count alleged that Williams did "inflict, attempt to inflict, or
threaten to inflict physical harm" on the victim, Howard C. Boquist, Jr. ("Boquist"), while
attempting to commit or while committing theft. (Jan. 7, 2016 Indictment.) The third-
No. 16AP-350                                                                                2

degree felony count alleged that Williams did "use or threaten the immediate use of force"
while attempting to commit or while committing theft against the victim. (Indictment.)
       {¶ 3} Williams waived his right to a jury trial and represented himself before the
trial court at a bench trial that began on March 28, 2016. (Tr. Vol. I at 17.)
       {¶ 4} Boquist testified that he was a double amputee from a diabetes infection.
Although Boquist could "walk without the help of a cane or a walker," he often used a
wheelchair to minimize "unnecessary walking." (Tr. Vol. II at 59.) He worked part-time
making sponsored placemats for restaurants and as a church music director. (Tr. Vol. II at
60.)
       {¶ 5} Between 10:30 and 11:00 p.m. on December 28, 2015, Boquist went to the
Chase Bank ATM at the corner of North 3rd and East Broad Street in downtown
Columbus to deposit a $100 check. (Tr. Vol. II at 61.) Boquist was in a wheelchair at the
time and arrived by bus. (Tr. Vol. II at 62.) At the ATM, he deposited the check and
withdrew $20 for the next day's expenses.
       {¶ 6} During the transaction, Williams was standing behind Boquist, who
believed he was waiting to use the ATM. (Tr. Vol. II at 62-63.) Boquist testified that
Williams said "I know you put some money in there," and demanded $20. (Tr. Vol. II at
64.) Williams claimed that his daughter was sick and would die if he did not obtain money
to buy her medicine, and told Boquist "your life is more important than the money." (Tr.
Vol. II at 65.) Boquist rolled away in his wheelchair in the direction of a nearby restaurant.
He testified that he felt like he was "under a lot of pressure" and "had to do exactly what
[Williams] said." (Tr. Vol. II at 65.) As he rolled toward the restaurant, Boquist gave
Williams $20 "to get him off my back." (Tr. Vol. II at 66.) However, Williams followed
Boquist and "instructed -- almost threatened" Boquist to return to the ATM. (Tr. Vol. II at
66.) Boquist feared that if he "made one false move," Williams would have taken his life.
(Tr. Vol. II at 66.) Boquist believed that Williams had a gun because he kept his hand in
his right coat pocket during the encounter. (Tr. Vol. II at 67.)
       {¶ 7} Back at the ATM, Boquist put his card back in the machine. A series of
preset withdrawal amounts appeared on the screen. Williams pressed $500, $400, $300,
and $200 until the final amount dispensed. (Tr. Vol. II at 69.) Williams positioned
himself to prevent Boquist from accessing the money, which dispersed in $20 bills. (Tr.
Vol. II at 73.) Boquist then spotted a man walking east on Broad Street and yelled "help."
No. 16AP-350                                                                                3

(Tr. Vol. II at 74.) Williams ran away, and the man began to chase Williams. (Tr. Vol. II at
74.)
          {¶ 8} The man Boquist had called out to was Kwame Danso ("Danso"), who
worked as a cleaner for Capital Crossroads, an organization in downtown Columbus that
provides security and cleaning services for property owners. (Tr. Vol. II at 5; Tr. Vol. I at
48-49.) In addition to cleaning, Danso would call a dispatcher if he saw anything wrong
while working. (Tr. Vol. II at 7.) At 10:50 p.m. on December 28, 2015, Danso was on his
way back to the office when he saw two men at the Chase Bank ATM at Third and Broad.
Id. Danso testified that one of them called to him for help. The other man turned, saw
Danso, and ran away. Danso used his radio to call his office and reported that someone
had been robbed at the Chase Bank ATM. (Tr. Vol. II at 8-9.)
          {¶ 9} Williams turned and began to run east on the north side of Broad Street.
(Tr. Vol. II at 10-11.) Danso and several of his co-workers communicated over the radio
with each other about Williams' position as they pursued him. (Tr. Vol. II at 12-13.) Danso
met up with a co-worker during the chase, but they lost sight of Williams after he jumped
a parking lot fence. (Tr. Vol. II at 14.) Danso and the co-worker split up to continue the
search. Danso then met up with another co-worker, after which Williams reappeared near
Gay and High Street. (Tr. Vol. II at 14-15.) Columbus police appeared and apprehended
Williams on the southeast corner of that intersection. (Tr. Vol. II at 16.) Danso recognized
Williams based on his clothing, which included blue plants and a red hoodie. (Tr. Vol. II at
16-17.) Danso and his co-workers had been running while chasing Williams. A detective
briefly interviewed Danso to confirm that he had seen Williams at the ATM. (Tr. Vol. II at
18-19.)
          {¶ 10} Several Columbus police officers who were at the scene testified at trial.
Officer Zackary Weekley was in a patrol car in the area with his partner when a call came
over the dispatch describing the robbery and chase in progress. (Tr. Vol. III at 95-98.) The
suspect was described as a black male wearing a red toboggan and a dark shirt. Weekley
personally observed Williams being chased, pulled the patrol car over, and arrested him.
(Tr. Vol. III at 98-99.) In a search incident to the arrest, Weekley recovered $200 in $20
bills from Williams' pocket. The bills were "folded in half" when discovered. (Tr. Vol. III at
99-100.) Within ten minutes of the arrest, Boquist was brought to the scene and he
identified Williams as the robber. (Tr. Vol. III at 103-04.)
No. 16AP-350                                                                                4

        {¶ 11} Officer Christopher Bailey also testified. On the day in question, he was
working in uniform and in a marked cruiser as a special duty officer for Capital
Crossroads. (Tr. Vol. III at 123.) This involved assisting their employees with security and
being available on their radio system in case the employees needed a uniformed police
officer. (Tr. Vol. III at 124.) Bailey heard Danso's report of the robbery over the radio
system and immediately relayed the information to the Columbus police dispatcher,
including a description of the suspect. (Tr. Vol. III at 125.) Bailey authenticated a compact
disc recording of the radio transmission, which was admitted at trial as the state's exhibit
H. (Tr. Vol. III at 130.)
        {¶ 12} Williams objected to the admission of the recording, stating that he was at a
disadvantage because he had only been able to listen to "snippets" of the recording before
trial. (Tr. Vol. III at 128.)
        {¶ 13} Detective Jack Morris, a robbery detective with the Columbus Police, took
photographs of Williams and the money recovered from him after the arrest. (Tr. Vol. IV
at 15-16.) He testified that the cash he photographed looked "fairly new" and the bills had
"appeared to be folded on top of each other." (Tr. Vol. IV at 16-17.)
        {¶ 14} Williams testified on his own behalf. He claimed that he was innocent and
the case was one of "mistaken identity." (Tr. Vol. V at 4.) Williams testified that he had
been drinking at a bar with a friend a few hours before he was arrested. At the bar, he
bought drinks, gave the DJ money to play songs, and played pool. (Tr. Vol. V at 4, 8-9.)
Williams used drugs during this period of his life and was able to afford them himself. (Tr.
Vol. V. at 4-5.) Williams stated that the day before he went to the bar, he had $1,500 in
$20 bills, and that he had posted a video of himself counting the money out on Facebook.
(Tr. Vol. V at 5-6.)
        {¶ 15} Williams recounted that he left for the bar with exactly $200 in cash
because he planned to spend the night in a hotel with a female companion. (Tr. Vol. V at
9.) After leaving the bar, a friend of his drove him downtown, where the hotel was located.
On the way, Williams took a mixture of illegal drugs including cocaine, heroine, and
barbiturates. (Tr. Vol. V at 9-11.) After Williams got out of his friend's car, he tried to go
back to it, but could not remember where it had been parked. (Tr. Vol. V at 14-15.) He
noticed the Capital Crossroads employees following him and thought they were police
officers. (Tr. Vol. V at 16.) Williams began to walk faster because it was cold and he
No. 16AP-350                                                                               5

wanted to get back to his friend's car, but was stopped and arrested after being seen by
officers in a cruiser. (Tr. Vol. V at 17-18.) Williams admitted that he provided the officers
with false information about his identity because he had outstanding warrants. (Tr. Vol. V
at 22-24.)
       {¶ 16} During cross-examination, the prosecution played a videotape of Williams
being questioned by a detective after his arrest. (Tr. Vol. VI at 3.) During the questioning,
Williams claimed to know nothing about a robbery. He stated that he was a homosexual
who had been drinking in a park with his boyfriend before being arrested. (Tr. Vol. VI at
6.) After the tape played, Williams denied being a homosexual and stated that he did not
remember the conversation on the recording. (Tr. Vol. VI at 10-11.) He acknowledged that
what was said on the tape and what he had testified to in court were "two different
stories." (Tr. Vol. VI at 14.) After Williams objected to the admission of the tape because
he had not been able to view it before trial, the trial court excluded the videotape, stating
that it was only of "marginal relevance." (Tr. Vol. VI at 35.)
       {¶ 17} The trial court found Williams guilty of both counts of robbery and
sentenced him to six years of incarceration. (Apr. 11, 2016 Jgmt. Entry.) Williams now
appeals, and asserts the following assignments of error:
              [I.] THE TRIAL COURT ABUSED ITS DISCRETION BY
              ADMITTING EXHIBIT H AND ALLOWING TESTIMONY
              ON EXHIBIT I AFTER DISCOVERY RULE VIOLATIONS
              DEPRIVING APPELLANT OF DUE PROCESS OF LAW AS
              GUARANTEED BY THE FIFTH AND FOURTEENTH
              AMENDMENT[S]      TO   THE   UNITED    STATES
              CONSTITUTION AND COMPARABLE PROVISIONS OF
              THE OHIO CONSTITUTION.

              [II.] THE TRIAL COURT ERRED BY FAILING TO INQUIRE
              INTO THE VICTIM'S STATEMENTS MADE AFTER HIS
              TRIAL TESTIMONY TO PROSPECTIVE WITNESSES
              DEPRIVING APPELLANT OF DUE PROCESS OF LAW AS
              GUARANTEED BY THE FIFTH AND FOURTEENTH
              AMENDMENT[S]       TO    THE    UNITED     STATES
              CONSTITUTION AND COMPARABLE PROVISIONS OF
              THE OHIO CONSTITUTION.

              [III.] THE VERDICT RENDERED BY THE TRIAL COURT
              WAS NOT SUPPORTED BY THE SUFFICIENCY OF THE
              EVIDENCE DEPRIVING APPELLANT OF DUE PROCESS
              OF LAW AS GUARANTEED BY THE FIFTH AND
No. 16AP-350                                                                               6

              FOURTEENTH AMENDMENT[S] TO THE UNITED STATES
              CONSTITUTION AND COMPARABLE PROVISIONS OF
              THE OHIO CONSTITUTION.

              [IV.] THE TRIAL COURT ERRED BY FINDING APPELLANT
              GUILTY AND THERE BY DEPRIVED APPELLANT OF DUE
              PROCESS OF LAW AS GUARANTEED BY PROVISIONS OF
              THE OHIO CONSTITUTION BECAUSE THE VERDICT OF
              GUILTY WAS AGAINST THE MANIFEST WEIGHT OF THE
              EVIDENCE.

II. FIRST ASSIGNMENT OF ERROR
       {¶ 18} Williams' first assignment of error asserts that a discovery violation
occurred under Crim.R. 16 because he did not have an adequate opportunity to review
exhibit H and exhibit I before trial and the trial court's rulings concerning these exhibits
infringed on his constitutional right to due process.
       {¶ 19} Crim.R. 16, which governs discovery in criminal proceedings, exists "to
provide all parties in a criminal case with the information necessary for a full and fair
adjudication of the facts, to protect the integrity of the justice system and the rights of
defendants, and to protect the well-being of witnesses, victims, and society at large."
Crim.R. 16(A). The prosecution must provide any evidentiary materials "which are
material to the preparation of a defense, or are intended for use by the prosecuting
attorney as evidence at the trial" upon written request of the defendant. Crim.R. 16(B). If a
party fails to comply with these disclosure requirements, the trial court has the discretion
to "order such party to permit the discovery or inspection, grant a continuance, or
prohibit the party from introducing in evidence the material not disclosed, or it may make
such other order as it deems just under the circumstances." Crim.R. 16(L)(1).
       {¶ 20} Appellate courts apply an abuse of discretion standard to evidentiary
rulings, including rulings to exclude or admit evidence subject to the discovery provisions
of Crim.R. 16. State v. Sage, 31 Ohio St.3d 173 (1987), paragraph two of the syllabus ("The
admission or exclusion of relevant evidence rests within the sound discretion of the trial
court"); State v. Parson, 6 Ohio St.3d 442, 445 (1983) (applying abuse of discretion
standard to a ruling under Crim.R. 16).
       {¶ 21} The Supreme Court of Ohio has held that "prosecutorial violations of
Crim.R. 16 result in reversible error only when there is a showing that (1) the
No. 16AP-350                                                                                 7

prosecution's failure to disclose was willful, (2) disclosure of the information prior to trial
would have aided the accused's defense, and (3) the accused suffered prejudice." State v.
Jackson, 107 Ohio St.3d 53, 79, 2005-Ohio-5981, citing Parson.
       {¶ 22} As an initial matter, we note that all three of the Parson factors must be
present to demonstrate reversible error under Crim.R. 16. State v. Davis, 10th Dist. No.
08AP-443, 2009-Ohio-1375, ¶ 25-27 (applying Jackson, which "sets forth the three
[Parson] elements in the conjunctive"); State v. Wiley, 10th Dist. No. 10AP-679, 2011-
Ohio-3595, ¶ 15. Thus, Williams' admission that "it is clear that the State did not willfully
commit a discovery violation" precludes any demonstration of error under Crim.R. 16.
(Appellant's Brief at 18.) He acknowledges that the prosecution attempted to provide him
with the materials. However, due to the jail's policy against allowing detainees access to
compact discs and his own decision to proceed without an attorney intermediary who
might have been able to assist him, he was only able to access a portion of the radio
transmissions in exhibit H before trial. Id.
       {¶ 23} Thus, Williams cannot demonstrate error under Crim.R. 16. However, even
if prosecutors had willfully withheld evidence from him, Williams fails to demonstrate
error under the second and third Parson factors with regard to either exhibit. Exhibit H
contained recordings of the police radio transmissions that occurred during the pursuit.
(Tr. Vol. III at 127-28.) Williams did review "snippets" of the recording before trial, but he
does not explain how reviewing the rest of the recording would have aided his defense.
The portion that was played during trial was very brief and consisted mainly of a
dispatcher describing an African-American man wearing "possibly a red toboggan, red
shirt, and blue jeans" suspected of committing a robbery, as well as updates on the
suspect's location during the chase. (Tr. Vol. III at 131-35.) Williams asserts that access to
this recording would have helped him "point out the inconsistencies involving the
evidence" and "assist [him] in his cross examination of all witnesses," but does not
describe even one of these inconsistencies or how the information on the recording would
have assisted his cross-examination of witnesses. (Appellant's Brief at 19.)
       {¶ 24} Furthermore, Williams fails to explain the prejudice required under Parson.
He simply makes the conclusory assertion that he was prejudiced by the admission of
exhibit H. Id. However, as noted, Williams points to no inconsistent statement by a
witness that he was prevented from pointing out because of a lack of complete access to
No. 16AP-350                                                                                8

exhibit H before trial that might have allowed him to impeach a witness or otherwise
undermine the state's case against him. Without some explanation of how his defense
suffered a disadvantage that pretrial review of exhibit H would have prevented, he cannot
demonstrate the prejudice required by Parson.
       {¶ 25} Williams also fails to demonstrate that trial court's ruling on exhibit I was
erroneous under Parson. The exhibit consisted of a video recording of a detective
questioning Williams after his arrest. After the trial court reviewed the video, it sustained
Williams' motion to exclude it from evidence, stating that the video had "only marginal
relevance." (Tr. Vol. VI at 35.) According to Williams, because the statements he made on
the video were inconsistent with his trial testimony, reviewing it "left the court with a
preconceived opinion that [he] was not truthful." (Appellant's Brief at 20.) This argument
fails under Parson because, in addition to it being unclear how having access to the
evidence before trial would have assisted his defense, Williams was not prejudiced by the
trial court's decision to exclude evidence that would have damaged his credibility.
       {¶ 26} What Williams appears to be asserting is that the trial court erred simply by
reviewing the video in question. There are several problems with this argument. First,
"the very nature of the duties of a judge often require him to have knowledge of
inadmissible evidence. Every time he makes a ruling determining evidence inadmissible,
he has to know what the inadmissible evidence consists of, and if he is the fact finder, he
must eliminate same from his consideration in determining the facts." Hawkins v.
Marion Corr. Inst., 62 Ohio App.3d 863, 869 (3d Dist.1990). Thus, the finder of fact's
awareness of inadmissible evidence is an unavoidable consequence of a defendant's
decision to forego a jury trial in favor of a bench trial.
       {¶ 27} Furthermore, in a bench trial, "a judge is presumed to consider only the
relevant, material and competent evidence in arriving at a judgment, unless the contrary
affirmatively appears from the record." State v. Eubank, 60 Ohio St.2d 183, 187 (1979).
See also State v. Proffitt, 12th Dist. No. CA2016-07-134, 2017-Ohio-1236, ¶ 34, fn. 5,
citing Eubank (stating that "in a bench trial, as a trial court is presumed to act properly in
consideration of the evidence"). Williams has made no argument to address, much less
overcome, the presumption of regularity the law attaches to the trial court's consideration
of the evidence. As mentioned, the trial court excluded the evidence that Williams believes
would have prejudiced him. Without some demonstration that the trial court improperly
No. 16AP-350                                                                                9

relied on the excluded evidence, the trial court's review of the video did not prejudice
Williams. There is no basis for finding that a discovery violation occurred or that the trial
court erred or abused its discretion under Parson. The first assignment of error is
overruled.
III. SECOND ASSIGNMENT OF ERROR
       {¶ 28} In Williams' second assignment of error, he argues that the trial court erred
by failing to adequately "inquire into the victim's statements made after his trial
testimony to prospective witnesses," thereby violating his right to a fair trial. (Appellant's
Brief at 22.) He believes that the trial court should have applied a remedy applicable to a
violation of an order for separation of witnesses under Evid.R. 615, such as a mistrial.
(Appellant's Brief at 23-25.)
       {¶ 29} A trial court's ruling concerning the separation of witnesses "is ordinarily a
decision within the sound discretion of the trial court." State v. Smith, 49 Ohio St.3d 137,
142 (1990).
       {¶ 30} The record reflects that Boquist spoke with several of the prosecution's
other witnesses outside the courtroom, including Capital Crossroads employees involved
in the pursuit of Williams. The prosecutor informed the trial court that she did not believe
that the witnesses were talking about the trial, and that she "did separate them once it was
brought to [her] attention." (Tr. Vol. IV at 5.) The trial court noted that, although there
was no order of separation in place, attempts were usually made to keep witnesses
separate. Id.
       {¶ 31} In this case, Williams fails to demonstrate any abuse of discretion by the
trial court. First, the discussion between the prosecution and the trial court does not
support Williams' assertion that the trial court failed to make an adequate inquiry. The
prosecution adequately communicated to the trial court the outlines of what had
occurred. The trial court, mindful of its role as the trier of fact, discouraged the
prosecution from repeating any specific non-testimonial statement by a witness, but did
make inquiries as to which witnesses Boquist spoke to. (Tr. Vol. IV at 5-7.)
       {¶ 32} Furthermore, as the trial court noted, there was no order in place for a
separation of witnesses. However, even if such an order had been in place, Williams fails
to demonstrate how this discussion would have violated it. Typically, an order for the
separation of witnesses "is effective only to require the exclusion of witnesses from the
No. 16AP-350                                                                                 10

hearing during the testimony of other witnesses." Evid.R. 615(A). It is true that the rule
may encompass discussions between witnesses outside the courtroom. For example, in
State v. Waddy, 63 Ohio St.3d 424, 434 (1992), an appellant argued that the pre-
testimonial discussion between a detective and a witness amounted to a violation of a
separation order, even though the rule only requires the separation of witnesses during
testimony. The Supreme Court of Ohio noted that the purpose of such an order is to
prevent witnesses from hearing other testimony and then "tailor[ing] their own testimony
accordingly. Thus, a spectator or witness may not tell a prospective witness what has
taken place in court if the judge has ordered separation of witnesses." Id. Waddy held that
the discussion in question "violated neither the letter nor the spirit of the separation
order" because nothing in the record indicated that the witnesses had tailored their
testimony. Here, as well, there is no indication that the witnesses tailored or altered their
testimony. Williams points to no suspicious similarities in their statements on the stand
that might suggest that they coordinated their testimony. Because there is no indication of
such irregularity in the record, Williams fails to demonstrate that the trial court erred in
how it addressed the witnesses' out-of-courtroom discussion. The second assignment of
error is overruled.
IV. THIRD AND FOURTH ASSIGNMENTS OF ERROR
       {¶ 33} In the third and fourth assignments of error, Williams argues that the
evidence was legally insufficient to convict him and that his conviction was against the
manifest weight of the evidence.
       {¶ 34} Two different legal standards apply to the legal sufficiency of the evidence
and the manifest weight of the evidence. See State v. Thompkins, 78 Ohio St.3d 380, 387
(1997), paragraph two of the syllabus ("The legal concepts of sufficiency of the evidence
and weight of the evidence are both quantitatively and qualitatively different"). Whether
the evidence is legally sufficient to sustain a verdict is a question of law. State v. Jennings,
10th Dist. No. 09AP-70, 2009-Ohio-6840, ¶ 37, citing Thompkins. "Sufficiency is a test of
adequacy." Id. "The standard when testing the sufficiency of the evidence ' "is whether,
after viewing the evidence in a light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime proven beyond a reasonable
doubt." ' " State v. Beverly, 143 Ohio St.3d 258, 2015-Ohio-219, ¶ 15, quoting State v.
McKnight, 107 Ohio St.3d 101, 2005-Ohio-6046, ¶ 70, quoting State v. Jenks, 61 Ohio
No. 16AP-350                                                                                          11

St.3d 259 (1991), paragraph two of the syllabus. A reviewing court "will not disturb a
verdict on appeal on sufficiency grounds unless 'reasonable minds could not reach the
conclusion reached by the trier-of-fact.' " State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-
5283, ¶ 94, quoting State v. Dennis, 79 Ohio St.3d 421, 430 (1997).
        {¶ 35} R.C. 2911.02, which defines the crime of robbery, states:
                (A) No person, in attempting or committing a theft offense or
                in fleeing immediately after the attempt or offense, shall do
                any of the following:

                (1) Have a deadly weapon on or about the offender's person or
                under the offender's control;

                (2) Inflict, attempt to inflict, or threaten to inflict physical
                harm on another;

                (3) Use or threaten the immediate use of force against
                another.

        {¶ 36} A conviction obtained under R.C. 2911.02(A)(2) is a felony of the second
degree, while one under R.C. 2911.02(A)(3) is a felony of the third degree. R.C.
2911.02(B). Williams was convicted of one count under each.
        {¶ 37} Williams argues that the evidence was legally insufficient to support either
conviction. He argues that Boquist's testimony was "inconsistent" because he could not
remember whether or not he initially gave the robber $20 or whether he was touched or
not. Williams also argues the fact that the robber had kept his hand in his pocket was
insufficient to prove the threat of physical harm or force necessary. (Appellant's Brief at
29-31.)
        {¶ 38} Contrary to Williams' assertion, Boquist's testimony was not inconsistent.
He stated that he gave Williams $20 after Williams demanded it from him. (Tr. Vol. II at
64-66.) Boquist also stated several times that Williams touched his fingers when grabbing
the cash out of the ATM. (Tr. Vol. II at 73; Tr. Vol. III at 33, 39.)1
        {¶ 39} Based on the evidence presented, a rational trier of fact could have found
both that Williams threatened to inflict physical harm and that he threatened the
1 Williams' briefing makes several attempts to undermine Boquist's testimony without any citation to the
record. For example, he asserts that Boquist "did not see the suspect's face," but cites to no portion of
Boquist's testimony to support this assertion. (Appellant's Brief at 31.) During his testimony, Boquist
described what the suspect was wearing at the time of the robbery, his height and his approximate age.
(Tr. Vol. II at 76-77.) Furthermore, Boquist identified Williams at the scene as the robber. Id.
No. 16AP-350                                                                               12

immediate use of force against Boquist when committing theft. Williams threatened
Boquist by stating "your life is more important than the money," and Boquist felt that he
"had to do exactly what [Williams] said." (Tr. Vol II. at 65.) Boquist testified that he was
afraid that if he "made one false move," Williams would have taken his life with what
Boquist believed was a gun, based on Williams keeping his hand in his right coat pocket
during the robbery. (Tr. Vol II. at 66-67.) Williams demanded money from Boquist "three
or four times." (Tr. Vol II. at 75.) In response, Boquist gave Williams $20, who then forced
Boquist to withdraw an additional $200 from the machine. Williams was apprehended
with $200 in crisp, new $20 bills and Boquist identified Williams as the robber. A rational
trier of fact could conclude that Williams wanted Boquist to believe he had a gun by
keeping his hand in his pocket and making the threatening statements that Boquist
recounted. The state's evidence was legally sufficient to prove all of the applicable
elements of robbery under R.C. 2911.02(A).
       {¶ 40} Turning to the manifest weight of the evidence analysis, this court must
consider the state's evidence as an additional, or "thirteenth juror." Thompkins at 387.
After " 'reviewing the entire record,' " the appellate court " 'weighs the evidence and all
reasonable inferences, considers the credibility of witnesses and determines whether in
resolving conflicts in the evidence, the jury clearly lost its way and created such a manifest
miscarriage of justice that the conviction must be reversed and a new trial ordered.' " Id.,
quoting State v. Martin, 20 Ohio App.3d 172 (1st Dist.1983). " 'The discretionary power to
grant a new trial should be exercised only in the exceptional case in which the evidence
weighs heavily against the conviction.' " Thompkins, quoting Martin.
       {¶ 41} Williams argues that his conviction was against the manifest weight of the
evidence, citing Boquist's purported inconsistency in testifying and the fact that the
Capital Crossroads employees did not have the suspect in their sight at all times during
the chase. Williams also points to differences between the evidence recovered from his
person and Boquist's testimony, such as the fact that he did not have Boquist's wallet or
bank card. (Appellant's Brief at 37-38.)
       {¶ 42} After reviewing the record, we conclude that there was more than ample
evidence to convict Williams of both counts of robbery. Boquist positively identified
Williams as the robber, the cash found on Williams was consistent with the cash stolen
from Boquist, and, as discussed, the threats made by Williams supported the elements of
No. 16AP-350                                                                             13

robbery. Furthermore, the testimony of all the Capital Crossroads employees filled in the
timeline after the robbery and before the arrest. Williams points to no substantive
inconsistency in the state's evidence that diminishes its weight.
         {¶ 43} Contrary to Williams' assertion, Boquist's testimony was not inconsistent on
any material fact used to support the state's case, as discussed. Furthermore, it was
Boquist's identification of Williams after the arrest, not that of the Capital Crossroads
employees, that was crucial to the state's case. Thus, the fact that the employees
momentarily lost sight of the suspect during the chase does not detract from the weight of
the evidence against Williams. Finally, the most rational inference for Williams not having
Boquist's wallet on his person when apprehended is that a fleeing suspect will drop
incriminating evidence, not that the police arrested the wrong person. Because Williams'
conviction was not legally insufficient and was supported by the manifest weight of the
evidence, the third and fourth assignments of error are overruled.
V. CONCLUSION
         {¶ 44} Williams has failed to demonstrate that the trial court erred in its
evidentiary rulings or its handling of the witnesses. Nor has he demonstrated the legal
insufficiency of the evidence used to convict him of second and third degree robbery or
that his convictions were against the manifest weight of the evidence. Accordingly, we
overrule each of appellant's four assignments of error and affirm the judgment of the trial
court.
                                                                       Judgment affirmed.
                            SADLER and DORRIAN, JJ., concur.
                                _________________